Citation Nr: 1537792	
Decision Date: 09/03/15    Archive Date: 09/10/15	

DOCKET NO.  08-14 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to February 1988.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in August 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified at a travel Board hearing before the undersigned Veterans Law Judge in June 2010.  A transcript of the hearing is of record.  

The Board remanded this issue in January 2011 and December 2013 for further evidentiary development.  The Appeals Management Center (AMC) continued the denial of the claims as reflected in the March 2014 supplemental statement of the case (SSOC) and returned this issue to the Board for further appellate consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The Veteran was provided with a VA examination in March 2014.  The VA examiner determined that the Veteran's current back disorder of mild degenerative joint disease and mild degenerative disc disease are less likely as not related to active military service.  Her explanation was based on the fact that the Veteran's injury from falling 20-30 feet from a helicopter was 31 years ago and there was no documentation for back issues since that time.  She also noted that the radiologic finding is common in his age group.  The Board notes that the Veteran's service treatment records document several complaints of back pain in service.  Furthermore, the Veteran testified at the January 2010 Board hearing that he has had pain in his low back ever since military service and he repeated this assertion in the March 2014 VA examination.  The examiner did not address the Veteran's lay statements of back pain in service with continuous or recurrent back pain since discharge from service.  It would be helpful if a VA examiner or medical expert provided an opinion on whether the Veteran's credible statements of pain in service with continued pain since discharge is related to the current diagnosis of degenerative joint disease and degenerative disc disease.  Lastly, although the examiner addressed the issue of whether the Veteran's current low back disorders are aggravated by his service connected hips, knees and/or left ankle, the rationale for her negative opinion was based on causation and did not address whether the Veteran's service-connected disabilities aggravated his current low back disorders to include through an altered gait.  In light of the foregoing, the Board finds that another VA examination and opinion is necessary prior to adjudicating the Veteran's service connection claim for a low back disorder.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination with respect to his service connection claim for a low back disorder by an appropriate specialist.  The claims file and a copy of this remand must be made available to the examiner for review and the examination report should reflect that the claims file was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion on the following:

a. Whether the Veteran's current degenerative disc disease of the lumbar spine, degenerative joint disease of the lumbar spine and/or any other disorder of the thoracolumbar spine found on examination are at least as likely as not (i.e., a fifty percent or greater probability) in part caused by or related to the Veteran's active military service to include the documented complaints of low back pain in service and the incident of falling from a helicopter.  

The examiner should provide an explanation for all conclusions reached.  As part of his or her explanation, the examiner should discuss the lay statements from the Veteran regarding symptoms of back pain in service with continuous or recurrent symptoms since discharge from service and whether this low back pain is at least as likely as not related or attributable to the Veteran's current diagnoses of degenerative joint disease and/or degenerative disc disease.  

b. If the answer to question (a) is negative, then whether the Veteran's current degenerative disc disease of the lumbar spine, degenerative joint disease of the lumbar spine and/or any other disorder of the thoracolumbar spine found on examination are at least as likely as not (i.e., a fifty percent or greater probability) in part caused by or aggravated (chronically worsened) by the Veteran's service-connected disability or disabilities to include any altered gait. 

The examiner should provide an explanation for all conclusions reached.  As part of his or her explanation, the examiner should address the letter dated in November 2008 from the Veteran's private chiropractor who provided the opinion that the majority of the Veteran's back pain is caused by the Veteran's right ankle injury.  

2. Upon completion of the foregoing, readjudicate the Veteran's claim, based on a review of the entire evidentiary record.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252  (West 2014), only a decision of the Board of Veterans' Appeals  is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


